DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2021 has been entered.

Response to Arguments
Applicant's amendments and arguments filed 8/5/2021 have been fully considered: 
The applicant traverse the response by the examiner in the Advisory Action and states “If the printed circuit boards are connected by a plug connection (as described in more detail in paragraph [0047] and shown in Fig. 5A), it appears to me that a solder layer as alleged in the Advisory Action would not be necessary.”.  However, the portions of the Schwarzer reference cited by the applicant refer to the pin connection 6 between the first PCB 1 and the second PCB 2 in Fig. 6; the connecting means 41 between the chips 3/4 and the vias 15 in PCB 1 would still be present in the structure.  Hence, the 

The applicant further notes that the metallizations 11/12 of Schwarzer are not disclosed to be configured or designed to effect heat transfer from the circuit into the ceramic material.  Paragraph 42 states that the plated vias 15 are configured to transfer heat from the circuit chips 3/4 to the ceramic material 10. Furthermore, in this Office Action the Kilhenny has been cited to teach that a ceramic material of a substrate can be configured as part of a heat flow path (Paragraph 60), in other words heat transfer from the circuit into the ceramic material.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarzer et al (U.S. Pub #2013/0075932), in view of Chiang (U.S. Pub #2010/0288536), in view of Kilhenny (U.S. Pub #2016/0014878).
With respect to claim 1, Schwarzer teaches a component consisting of a first ceramic substrate, a ceramic fin cooler or a liquid-operated ceramic cooler 
a first metallization (Fig. 6, 21 and Paragraph 37) being applied to the upper face, to which metallization a circuit made of a semi-conductor material (Fig. 6, 3 and/or 4; Paragraph 31) is attached by the lower face thereof via a connecting means (Fig. 6, unlabeled; Fig. 3A, connection 41), wherein
 a. a connecting means (Fig. 6, unlabeled; Fig. 3A, connection 41) is applied to the upper face of the circuit, to which connecting means a ceramic current/heat-conducting substrate (Fig. 6, substrate 1; Paragraph 33) is applied by the lower face thereof via a second metallization (Fig. 6, 12), and 
a second ceramic substrate, a ceramic fin cooler or a liquid-operated ceramic cooler (Fig. 6, ceramic substrate 51; Paragraph 43) is arranged on the upper face of the current/heat-conducting substrate via a third metallization (Fig. 6, 11), 
b. the ceramic current/heat-conducting substrate containing metal-filled thermal-electrical plated through-holes (vias) (Fig. 6, 15 and Paragraphs 40, 42) for cooling the semiconductor, 
c. the second metallization and the third metallization being connected by the metal-filled thermal-electrical plated through holes (vias) (Fig. 6, 15) and being configured to effect heat transfer from the circuit into the ceramic material (Fig. 6, metallizations 11/12 on upper/lower faces are electrically connected by 15; Paragraph 41-42);

Chiang teaches a ceramic substrate (Fig. 3, substrate 2), wherein upper and lower metallizations (Fig. 3, layers 3 and 4) are sintered to the ceramic substrate (Paragraph 29). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to sinter the metallizations 11 and 12 to the ceramic current/heat conducting substrate 1 of Schwarzer as taught by Chiang in order to achieve the predictable result of making a heat conducting bond between the metallization material and ceramic material (Paragraph 29). 

It is noted that Schwarzer does not explicitly disclose that the second/third metallizations are configured to effect heat transfer from the circuit into the ceramic material.  Schwarzer does disclose that the plated through-holes 15 do transfer heat from the circuit chips 3/4 through the ceramic material (Paragraph 42), hence it is clear that the metallizations 11 and 12 do effect heat transfer from the circuit chips 3/4.
Kilhenny teaches metallizations (Fig. 3B, 38/40 and 52/54), plated vias (Fig. 3B, 44/46), and a ceramic material (Fig. 3B, 57), wherein heat is transferred to the ceramic material (Paragraph 60).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to configure the metallizations and plated vias of Schwarzer to effect heat transfer from the circuit into the ceramic material 10 as taught by Kilhenny in order to improve the 

With respect to claim 6, Schwarzer teaches that the connecting means (Fig. 6, 41) comprise solder, sintered silver or silver glue (Paragraph 39).  
With respect to claim 7, Schwarzer does not teach that the plated through-holes consist of Cu or Ag and the substrates comprise aluminum nitride.  
Kilhenny teaches a substrate for managing heat dissipation, wherein the plated through-holes consist of Cu or Ag (Fig. 1, 15 and Paragraph 81) and the ceramic substrate consist of aluminum nitride (Paragraph 43-44 and 49).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use copper to form the plated through hole of Schwarzer as taught by Kilhenny in order to achieve the predictable result of making an electrical connection through the substrate, and to form the ceramic substrate from aluminum nitride as taught by Kilhenny in order to provide a ceramic having excellent thermal conductivity and dielectric strength (Paragraph 44). 
With respect to claim 8, Schwarzer teaches cooling elements (Fig. 3A, cooling fins 52) are arranged on the lower face of the first ceramic substrate (Fig. 6, 2).  
With respect to claim 9, Schwarzer teaches that the current/heat-conducting substrate (Fig. 6, 1) is a cuboid or a flat substrate.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarzer and Chiang, in view of Mahler et al (U.S. Pub #2008/0173998).
With respect to claim 2, Schwarzer does not teach that the ceramic material of the current/heat-conducting substrate has a coefficient of expansion adapted to a coefficient of expansion of the semiconductor material of the circuit.  
With respect to claim 3, Schwarzer does not teach that the coefficient of expansion of the current/heat-conducting substrate differs by at most 3 ppm/K from the coefficient of expansion of the semiconductor material of the circuit.
Mahler teaches that a ceramic material of a current/heat-conducting substrate (Fig. 2, substrate 2) has a coefficient of expansion adapted to a coefficient of expansion of the semiconductor material of the circuit (Fig. 2, chip 3);
wherein the coefficient of expansion of the current/heat-conducting substrate differs by at most 3 ppm/K from the coefficient of expansion of the semiconductor material of the circuit (Paragraph 18).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use a ceramic material in the substrate of Schwarzer wherein the coefficient of expansion of the current/heat-conducting substrate differs by at most 3 ppm/K from the coefficient of expansion of the semiconductor material of the circuit and adapted to the material of the circuit as . 

Claims 4 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Schwarzer and Chiang, in view of Liang (U.S. Pub #2016/0351468).
With respect to claim 4, Schwarzer teaches that the circuit is for example a diode or a transistor (Paragraph 27), but does not teach that the circuit is a silicon circuit, SiC circuit, or a GaN circuit.
Liang teaches a power device, wherein the circuit is a silicon circuit, SiC circuit, or a GaN circuit (Paragraph 5).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the circuit of Schwarzer as a silicon circuit, SiC circuit, or a GaN circuit as taught by Liang in order to achieve the predictable result of implement the power circuit using MOSFETs, IGBTs, and diode (Paragraph 5). 
With respect to claim 5, Schwarzer does not teach that the first, second, and third metallizations comprise DCB-Cu, AMB-Cu, thick-film Cu, Ag or W-Ni-Au.  
Liang teaches that metallizations formed on ceramic substrates can consist of DCB-Cu (Paragraph 32 and 36).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the metallizations of ceramic substrates 1, 2, and 51 of Schwarzer to consist of DCB-Cu as taught by Liang in order to achieve the result of a thermally dissipating substrate that provide electrical and thermal conduction (Paragraph 36). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826